** Summary **
ELECTED OFFICIAL CANNOT WITHDRAW FROM RETIREMENT SYSTEM UNTIL TERMINATION OF EMPLOYMENT Pursuant to 74 Ohio St. 917 [74-917] (1971), once an elected State official has elected to join the Oklahoma Public Employees Retirement System, he may not withdraw any accumulated contributions while still serving as an elected State official.  The Attorney General has considered your opinion request wherein you ask the following questions: 1. We respectfully request your opinion as to whether or not an elected State official who has elected to join the Oklahoma Public Employees Retirement System, has completed the System's enrollment application, and has been making employee contributions to the System, may withdraw from the System while still serving as an elected State official? 2. If it should be ruled that an elected State official may withdraw whenever he chooses, would such an official be eligible to rejoin the System while he is serving in the same term of office, or a subsequent term of office, as an elected State official at his option? Title 74 Ohio St. 917 [74-917] (1971) provides in part as follows: "Upon termination of employment with a participating employer, not followed by employment with such participating employer, or another participating employer, within 120 days, the member shall be paid an amount equal to his accumulated contributions." It has been previously held in Attorney General's Opinion No. 63-413, that any employee of a participating employer on the entry date of such employer shall be a member of the System on the entry date, but that as far as elective State officials are concerned, membership in the System is optional. Further, Attorney General Opinion No. 63-511 held that an elected State official could elect to join or not join the Public Employees Retirement System within a reasonable length of time after election. The provision for withdrawal, that being Section 917, makes no distinction between an elected official or non-elected public official or employee as to the termination of employment and subsequent withdrawal of accumulated retirement system contributions. The very nature of Section 917 would infer that once participation has been elected, then withdrawal of accumulated contributions would not be possible until termination of employment. Therefore, it is the opinion of the Attorney General that your question be answered in the negative. Pursuant to 74 Ohio St. 917 [74-917] (1971), once an elected State official has elected to join the Oklahoma Public Employees Retirement System, he may not withdraw any accumulated contributions while continuing to serve as an elected State official. Your first question being answered in the negative, it is therefore not necessary to answer your second question. (Larry L. French)